DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 3/24/2020.
2. 	Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The independent claims recite the steps of – receiving a financing request to finance a real-estate property; generating a first dataset including property-condition-related information; generating a second dataset including property-financial-related 
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
I. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
II. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract idea to – analyzing feedback, generating and comparing weighted credit to a threshold, generating hybrid metric based on pre-defined elements, repair report, contents of datasets, etc. – which are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see § MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see § MPEP 2106.05(h)

Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving a financing request to finance a real-estate property; generating a first dataset including property-condition-related information; generating a second dataset including property-financial-related information; analyzing the information in the first dataset and the second dataset to determine eligibility of the received financing request; determining whether to grant or deny the received financing request based on the analysis; and sending either an approval or a denial – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “generate with a processor” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements performing the steps of – receiving a financing request to finance a real-estate property; generating a first dataset including property-condition-related information; generating a second dataset including property-financial-related information; analyzing the information in the first dataset and the second dataset to determine eligibility of the received financing request; determining whether to grant or deny the received financing request based on the analysis; and sending either an approval or a denial – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – a method of financing real-estate property purchase – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Halper et al. (US 2011/0106693 A1) in view of Lazerson (US 2011/0112959 A1).

Claim 1:
A method for financing a real-estate property purchase, comprising:
receiving a financing request to finance a real-estate property;
generating a first dataset including property-condition-related information;
(See Lazerson: Para [0059] (“termite inspection fee and termite report charges, roof inspection fees, geological inspection report fee, mold, contamination, natural hazards inspection fee and report”)
generating a second dataset including property-financial-related information;
(See Halper: Para [0009] (“Such an analysis looks at factors like the value of other properties around the location of the subject property and the selling prices of comparable properties”)
analyzing the information in the first dataset and the second dataset to determine eligibility of the received financing request;

sending either an approval or a denial.
(See Halper: Para [0020] (“deciding whether to allow or deny the claim.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Halper as it relates to automated loan risk assessment to include Lazerson as it relates to system for analyzing loan data.  The motivation for combining the references would have been to give permission to borrower to advertise product or service related to home ownership.

Claims 10, 11 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
collecting at least one applicant feedback response for at least one questionnaire; and
analyzing the at least one applicant feedback response to further determine eligibility of the received financing request.
(See Lazerson: Para [0018] (“he borrower(s) answer a series of configurative questions”)

Claim 12 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
analyzing the received financing request to determine an applicant's credit standing; 

(See Halper: Para [0023] (“obtaining a credit risk score from a credit risk score provider”)
generating an aggregate weighted credit standing based on the applicant's credit standing.
(See Halper: Para [0023] (“the risk score is based on the weights assigned thereto”)

Claim 13 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
comparing the aggregate weighted credit standing with a threshold value to further determine eligibility of the received financing request.
(See Halper: Claim 1)

Claim 14 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
generating a hybrid metric based on the applicant's determined credit standing and the contents of the received at least one applicant feedback response.
(See Halper: Para [0044] (“calculates a combined score based on a combination of the fraud, underwriting and property valuation scores”)

Claim 15 is similar to claim 5 and hence rejected on similar grounds.


configuring the hybrid metric to grant or deny requests including specific terms, keywords, values, or other pre-defined elements.
(See Halper: Para [0050])

Claim 16 is similar to claim 6 and hence rejected on similar grounds.

Claim 7:
wherein the first dataset includes at least a required repair report.
(See Lazerson: Para [0059])

Claim 17 is similar to claim 7 and hence rejected on similar grounds.

Claim 8:
wherein the first dataset further includes property locations, lot numbers, years of construction, zoning codes, current and previous owners, tenants, relevant deeds, and permits.
(See Halper: Para [0009] (“Such an analysis looks at factors like the value of other properties around the location of the subject property and the selling prices of comparable properties”)

Claim 18 is similar to claim 8 and hence rejected on similar grounds.

Claim 9:

(See Halper: Para [0042] (“detailed loan information”)

Claim 19 is similar to claim 19 and hence rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693